In a negligence action- to recover damages for personal injury, loss of services and medical expenses, the defendant appeals from an order of the Supreme Court, Kings County, entered December 8, 1964, which granted plaintiffs’ motion for summary judgment and directed an assessment of damages by a jury. Order reversed, without costs, and -motion denied. In our opinion, the record presents issues which may not be resolved upon a motion for summary judgment. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.